Citation Nr: 1732271	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  11-11 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for a headache disorder, to include as secondary to an acquired psychiatric disorder.

4. Entitlement to an evaluation in excess of 10 percent prior to July 23, 2014, and 20 percent thereafter, for status post arthroscopic surgery of the left knee.

5. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from July 1988 to April 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the appeal has been transferred to the RO in Los Angeles, California.

The Veteran and his spouse testified before the Board at a March 2017 hearing conducted at the RO.  A transcript of the hearing is of record.

The issues of service connection for an acquired psychiatric disorder and a headache disorder, as well as an increased evaluation for a left knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a March 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issues of entitlement to service connection for hypertension and entitlement to TDIU.

CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2016).  The appellant has withdrawn the issues of service connection for hypertension and entitlement to TDIU; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and the appeals are dismissed.


ORDER

The issue of entitlement to service connection for hypertension is dismissed.

The issue of entitlement to TDIU is dismissed.





REMAND

The Veteran has claimed service connection for an acquired psychiatric disorder and a headache disorder as well as an increased evaluation for a left knee disability.  For the reasons discussed below, a remand is required for additional development prior to an appellate decision on the Veteran's claims.

With respect to an acquired psychiatric disorder, the Veteran initially filed a claim of service connection for PTSD.  His claim was denied, in part, on the basis that he had not provided sufficient information to allow for verification of his claimed in-service stressors.  At the March 2017 Board hearing, the Veteran reported that his unit traveled from Kuwait to Iraq along the "Highway of Hell."  After approximately one week in Iraq, his unit proceeded to Saudi Arabia.  According to the Veteran's testimony, in approximately February 1991, his unit was attacked by a Scud missile, and a member, F.K., was killed.  See Board hearing transcript at 9-11.  

The Board finds that the Veteran has now provided sufficient information to trigger VA's duty to attempt to verify the occurrence of the claimed in-service stressors.  38 U.S.C.A. § 5103A(d);38 C.F.R. § 3.159(c)(4).  The AOJ should attempt to verify the claimed incidents through U.S. Army and Joint Services Records Research Center (JSRRC) or other source as deemed appropriate.  Unit records showing attacks on a Veteran's unit are "credible supporting evidence" that the Veteran experienced the attacks personally.  Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002).  

In addition, while the Veteran was provided a VA examination in December 2014, this examination is inadequate for the purposes of determining service connection.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Initially, the VA examiner determined that the Veteran does not meet the criteria for a diagnosis of PTSD.  However, the Board notes that the record contains a diagnosis of PTSD during the appeal period.  See Gardena Vet Center treatment records.  Therefore, a clarifying opinion is required to address this conflicting medical evidence regarding whether the Veteran suffers from PTSD.  Further, the VA examiner did provide a diagnosis of anxiety disorder.  However, no etiological opinion was provided.  As such, the Veteran should be provided a new VA examination to address these deficiencies.

With respect to the claim of service connection for a headache disorder, the December 2014 examination also contains an inadequate medical opinion for adjudication purposes.  In this regard, the negative etiological opinion focused primarily on hypertension.  Further, the examiner does not discuss the Veteran's reports that he experienced frequent headaches during service.  Finally, at the March 2017 Board hearing, the Veteran suggested that is headache disorder may be secondary to his claimed psychiatric disorder.  As such, a new examination is required to address this claim.

With respect to the increased evaluation claim, the Veteran testified at the March 2017 Board hearing that his disability has worsened since his last VA examination in July 2014, thus necessitating a remand to provide him a new VA examination.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Finally, complete records from the Los Angeles Vet Center in Gardena, California, which address the Veteran's PTSD have not been obtained.  Likewise, VA treatment records from November 2014 to the present have not been associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, VA must undertake efforts to acquire these records.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder all outstanding VA treatment records, specifically to include those generated from November 2014 to the present and all records from the Los Angeles Vet Center in Gardena, California.  Efforts to obtain these records must be documented in the claims file and must continue until the RO determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. All appropriate steps should be undertaken to verify the Veteran's claimed stressors, including contacting the JSRRC (or other appropriate source) to determine:

a. whether the Veteran's unit traveled from Kuwait to Iraq in approximately January or February 1991;

b. whether the Veteran's unit encountered a Scud missile attack in approximately February 1991 while in Saudi Arabia; and 

c. whether a member of the Veteran's unit, F.K., was killed in the February 1991 attack. 

Efforts to verify the Veteran's stressors must be detailed in writing and associated with the claims file.

3. Following completion of the above, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder.  The entire claims file, to include all VBMS and Virtual VA files, must be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner is to address the following:

a. List all currently diagnosed acquired psychiatric disorders.  If PTSD is not diagnosed, a detailed rationale must be provided as to why the DSM-V criteria for such a diagnosis have not been satisfied, including a discussion of contradictory medical evidence providing a diagnosis of PTSD (see, e.g, Los Angeles Vet Center records).

b. If PTSD is diagnosed, identify the specific stressor(s) leading to the diagnosis. 

c. For any diagnosed acquired psychiatric disorder other than PTSD, offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that such disorder had its onset or is otherwise etiologically related to the Veteran's period of active service. 

A complete rationale must be provided for all opinions offered.

4. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any headache disorder.  The entire claims file, to include all VBMS and Virtual VA files, must be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner is to address the following:

a. Is it at least as likely as not (probability of at least 50 percent) that any current headache disorder had its onset or is otherwise etiologically related to the Veteran's active service?  In offering this opinion, the examiner must address the Veteran's lay testimony of experiencing frequent in-service headaches and may not base a negative opinion solely on a lack of documented in-service treatment for headaches.

b. Is it at least as likely as not (probability of at least 50 percent) that any current headache disorder is either proximately due to (caused by) or aggravated (chronically worsened beyond normal progression) by any currently diagnosed acquired psychiatric disorder.

A complete rationale must be provided for all opinions expressed.

5. Schedule the Veteran for a VA examination to evaluate the severity of his service-connected left knee disability.  The entire claims file must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  All clinically indicated tests and consultations should be performed and any findings reported in detail.  The VA examination must include joint testing for pain on both active and passive motion and in weight-bearing and non weight-bearing. 

The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, instability, and/or incoordination of the left knee, specifically commenting on the Veteran's lay testimony of instability of the knee joint, and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.

6. Review the additional development and ensure its compliance with the instruction above.  If any development is deficient in any manner, corrective measures must be undertaken prior to recertification of the appeal to the Board.

7. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


